DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.
 
Response to Amendments
Claims 4-5, 7-11, 13-15, 18-21, 25, 27, 31-46, 48-49, 51-63 and 65-66 are cancelled in this application.  Claims 1, 30, and 69-73 have been amended in the amendment filed on February 8, 2022. Following the amendment, Claims 1-3, 6, 12, 16-17, 22-24, 26, 28-30, 47, 50, and 64, and 67-73 are pending.
Claims 2, 16-17, 26, 47, 50, and 64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 3, 6, 12, 22-24, 28-30 and 65-73 are examined.

Claim Rejections - 35 USC § 112 (New, Necessitated by amendment)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As currently amended, Claims 30 and 67-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites functional language that imposes no material limitation on the antibody-target protein, nor confers different manipulative steps.  The claims states the antibody-protein target “is digested prior to mass spectrometry, and the immunoprecipitated antibody-target protein (i) enables detection of protein interactors and/or epitopes of the target protein, and/or (ii) produces fold enrichment of protein interactors and/or epitopes of the target protein.”  This recitation merely recites results to be obtained.  MPEP section 2173.05(g) that states: “an intended result does not provide a clear cut indication of scope because it imposed no structural limits” nor does it set forth any positively stated steps for achieving detection of protein interactors or assessing fold enrichment of protein interactors, etc. Rather, claim 30  merely states the protein complex “is digested” prior to step (iv) of claim 1.  Lastly, the court has held that elements of a method claim are usually recited in temporal sequence, if one step modifies another, as is the case here where claim 30 apparently requires a step before step (iv) in the independent claim, the modifying step should precede the modified step (Altiris, Inc. v. Symantec Corp. (2003)). For all of these reasons, the claim is indefinite when read in light of the 
For purposes of applying art, Claim 30 will be interpreted as the method of claim 1 further comprising digesting the antibody-target protein before mass spectrometry, and the results are inherently produced subsequent to digesting.  All depending claims will be interpreted as “wherein the digesting comprises …”. 

Claim Rejections - 35 USC § 101 (Maintained)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As currently amended, Claims 1, 3, 6, 12, 22-24, 28-30 and 65-73 stand as rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process judicial exception without significantly more for reasons of record.

In Remarks filed February 8, 2022, Applicant traverses this rejection on the grounds that the Office has failed to consider the additional elements in the claim, with respect to “a particular machine”. Applicant asserts that the examiner has acknowledge use of a machine but has failed to give weight to this limitation, which applicant asserts satisfies Step 2A prong two of the guidance. On page 15 of remarks filed February 8, 2022, applicant asserts that claim one recites a practical application of the mathematical formula because it integrates use of the formula with 
While all these arguments have been considering full, they are not found to be persuasive to overcome the rejection for the following reasons. 
First, as a point of clarity there is no Prong Two of Step 2B recited in the Federal Register.  Applicant is advised to review the October 2019 Update: Subject Matter Eligibility, Figure 2 flow chart. 
As stated previously the claim(s) recite(s) at least one abstract idea judicial exception that has been enumerated in the 2019 PEG:  selecting, analyzing, determining, and identifying.  Further, the claim recites  “fold enrichment is determined by the following formula 3Application No. 16/305,589 Attorney Docket No. 01129-0055-OOUS: 

    PNG
    media_image1.png
    50
    405
    media_image1.png
    Greyscale
”, which is a mathematical equation/calculation abstract idea judicial exception identified in section A.iii. of the October 2019 guidance (STEP 2A, Prong One: YES).
Regarding use of the particular machine, MPEP 2106.05 (b) states the analysis hinges on the degree to which the machine in the claim can be specifically identified and not include any and all machines. In the instant case, the claims recite “analyzing … by mass spectrometry”. There is no identification of any particular instrumentation such as incorporating a specific sample introduction such as direct ionization, a specific ion source such as MALDI, a specific 
On page 11 of Remarks, applicant asserts that the difference between Mohammed and the instant claims is that the reference does not teach step v) which recites determining fold enrichment by use of a fold enrichment formula. The step of determining is a judicial exception as is the mathematical equation for fold enrichment recited in the claims. These are not additional steps but rather are judicial exceptions themselves. Thus, these steps cannot amount to significantly more because the analysis requires that the steps recited in addition to the judicial exception are analyzed with respect to integration (revised step 2A, prong two), and with respect to what was well understood, routine and conventional at the time of filing.  While applicant asserts that Mohammed does not discuss the specific combinations of elements and the arrangement of steps applicant presents no evidence of steps that set forth significantly more than the judicial exception itself.  

“Fold-enrichment to assess selectivity and identify interaction partners
While the IP-MS approach provides verification of intended protein targets, it also identifies all other proteins present in an IP sample. This includes the IP antibody and carrier proteins, like BSA, in addition to interacting proteins and abundant non-specific proteins. These additional proteins present a challenge to verifying antibody selectivity and performance. To better quantify the performance and selectivity of an antibody and to normalize the results of antibodies against different targets across experiments and cell models, we utilized the concept of protein fold-enrichment. Calculations of fold-enrichment are commonly used to assess and optimize protein purification methods, and this approach can be used to assess an antibody’s ability to enrich its native target and interaction partners relative to background proteins from a biological matrix. The formula we used for this analysis is:

    PNG
    media_image2.png
    94
    497
    media_image2.png
    Greyscale
” (emphasis added, Invitrogen Application Note, Patel et al. dated 8/19/2016). 


Thus, applicant admits that calculations of fold-enrichment were common in the art at the time of filing and that fold enrichment is a “concept”. The authors use the publicly available STRING database for functional enrichment analysis to the identify protein interactor list (string-db.org). For all of these reasons, the preponderance of evidence demonstrate that these elements/steps do not integrate the judicial exceptions into a practical application, or add meaningful limits upon the judicial exception(s) in the form of an inventive concept over what were well-understood, routine and conventional activities in the art at the time of invention. Therefore, the rejection is maintained.  

Claim Rejections - 35 USC § 103 (New Reference)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

As amended to require immunoprecipitated antibody-target proteins, Claims 1, 3, 6, 11-12, 22-24, 28-30 and 65-73 stand as rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al., Nature Protocols, 11(2): 316-326, January 2016 in view of Patel et al., ThermoFisher, Immunoprecipitiation and Mass Spectrometry, published August 9, 2016. 
On pages 11-14 of Remarks filed February 8, 2022, applicant traverses the rejection on the grounds that neither reference teach step (v) which recites “determining fold enrichment …as compared to a corresponding protein in a second lysate that was not treated with the test antibody or in fold enrichment is determined by the formula”. 
This is not persuasive because “determining fold enrichment” by applying a mathematical equation an abstract idea judicial exception and, therefore, cannot determine patentability over prior art because it is ineligible subject matter (see October 2019 Update at II.C. i. and II.A.ii.). 
Applicant further argues the Mellacheruvu reference does not remedy the deficiency of Mohammed because it teaches a completely different method. Applicant asserts the Mellacheruvu reference uses myriad antibodies and compares the presence of a target protein to its absence in the negative control; whereas the current method relates to identifying one or more target proteins that bind specifically to a single test antibody in a single study. In the current 
This is not persuasive because the specification (pg. 41) cites the Mellacheruvu reference in the production of a scatter plot stating “The use of the scatter plot provided a visual assessment of the repertoire of specific and background proteins, and its use in combination with fold enrichment data is particularly  helpful in  eliminating  non-specific background proteins.”  
The examiner maintains the position that the steps/elements of the instant invention are unpatentable over the steps/elements recited by the Mohammed prior art.  Mellacheruvu et al., is relied upon as evidence that fold enrichment calculations were known at filing. Even if Applicant has invented a new fold enrichment calculation, this is not patent eligible subject matter unless it is integrated into a practical application (see above analysis under 101).  Therefore, this judicial exception cannot be the feature that sets the invention apart from the prior art.
Additionally, given that Applicant is arguing that the calculation is distinguishing feature over the prior art references, the examiner contends that it would have been well-within the technical expertise for a person having ordinary skill to manipulate the data to increase the signal-to-noise ratio and predictably yield protein fold enrichment, since similar calculations were known prior to filing.  No undue further experimentation is required for calculations, and a skilled artisan would have been able to predictably calculate fold enrichment with a reasonable expectation of success.  
Therefore, the method of the invention fails to distinguish over what was known in art prior to filing, and the rejection is maintained.

  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649